UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6601


CHAUNCEY A. WILLIAMS,

                Plaintiff - Appellant,

          v.

J. E. PARKS, Director, Offender Management Services; M. L.
TAYLOR, Chief of Operations, Central Region; D. B. EVERETT,
Chief of Operations, Eastern Region.; G. ROBINSON, Manager,
Ombudsman Services Unit; H. J. PONTON, JR., Warden,
(N.C.C.); R. WOODSON, Eastern Region Ombudsman; M. M. VARGO,
Warden (SSX II),

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-00823-TSE-IDD)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chauncey A. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chauncey    A.   Williams       appeals   the   district   court’s

orders dismissing his 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. § 1915A(b) (2012), and denying his motion to amend the

judgment.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.        Williams v. Parks, No. 1:13-cv-00823-TSE-IDD

(E.D. Va. Mar. 18, 2014 & Apr. 3, 2014).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                        2